DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:  Paragraph 0001, the status of the application No. 16/423,153 needs to be updated.  Appropriate correction is required.
Claim Objections
Claim 4 is objected to because of the following informalities:  In claim 4, the language “any one of claims of 1” is improper.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 9, the language “the planar face” lacks a clear antecedent basis.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4, 8 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Komatsu et al. (JP2015018702).
Komatsu et al. show a light emitting device comprising a base (3), a first light emitting element (2) disposed on the base and configured to emit light, a first light reflecting member (4) disposed on the base and having a light reflecting face (4a) configured to reflect light, the first light reflecting member being positioned with respect to the first light emitting element so that emitted light from the first light emitting element is divided into a portion of the emitted light from the first light emitting element irradiating onto the light reflecting face (L1, L2, L3, L5, L6) and a portion of the emitted light from the first light emitting element traveling outside of the light reflecting face by having an edge of the light reflecting face serve as a boundary (L7, L8, L9, L10), and a lens member (6) of which a lowermost face is located upward to the first light emitting element and the first light reflecting member (as figure 5a, 5b rotated 180 degrees clockwise, the lowermost face is located upward to the light emitting element and the light reflecting member), and configured to control a travelling direction of the emitted light from the first light emitting element, the lens member including a reflected light passing region (6a, figures 2, 5b) having a first lens shape configured to control the travelling direction of reflected light, which is the portion of the emitted light reflected by the light reflecting face, and a non-reflected light passing region (6b, 6c, figure 5b) having a second lens shape configured to control a travelling direction of non-reflected light, which is the portion of the emitted light travelling outside the light reflecting face.
With regards to claim 4, this claim is rejected in light of this claim is depending on claim 1, wherein the edge of the light reflecting face serving as the boundary includes an upper edge of the light reflecting face (modified figure 5b below).
With regards to claim 8, wherein the lens member is configured to control an output direction of the reflected light and the non-reflected light to emit a collimated light upwardly from the lens member (as figure 5b rotated 180 degrees clockwise, the collimated light upwardly from the lens member).
With regards to claim 9, wherein the reflected light passing region having the first lens shape is a region through which the reflected light travelling away from the planar face of the base (as figure 2 rotated 90 degrees clockwise, the base 3 has a top planar face) after being reflected by the light reflecting face passes (figure 2), and the non-reflected light passing region having the second lens shape is a region through which the non-reflected light travelling away from the planar face of the base passes without being incident on the light reflecting face (figure 5b).

    PNG
    media_image1.png
    530
    656
    media_image1.png
    Greyscale

Claims 2, 3, 5 to 7 and 10 to 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 2 contains allowable subject matter including wherein the base has a planar face on which the first light emitting element is disposed, and the reflected light includes light travelling upwards in a direction perpendicular to the planar face of the base and passing through the first lens shape in combination with all other features as claimed in claim 1. 
Claim 3 contains allowable subject matter including wherein the base has a bottom part on which the first light emitting element and the first light reflecting member are disposed, and lateral parts surrounding the first light emitting element and the first light reflecting member, a cover is bonded to upper faces of the lateral parts of the base to form a closed space, and the lens member is fixed to the cover in combination with all other features as claimed in claim 1.
Claim 5 contains allowable subject matter including wherein the first light emitting element is a semiconductor laser element emitting light having a far field pattern of an elliptical shape, in which beam divergence is larger in a vertical direction than a lateral direction, the elliptical shape of the far field pattern is identified as a shape of a main portion of the light having an intensity in a range of from a peak intensity value of the light to 1/e’, a portion of the emitted light travelling towards an edge of a vertical beam spread that travels away from a component-disposing face of the base is the non-reflected light, and a portion of the emitted light travelling towards the component-disposing face of the base is reflected by the light reflecting face to be the reflected light, and the upper edge of the first light reflecting member is located upward to upper edge of the first light emitting element in combination with all other features of claims 4 and 1.
Claim 6 contains allowable subject matter including wherein the lens member is disposed so that the light reflected at the upper edge of the light reflecting face and travelling upwards passes through the first lens shape in combination with all other features as claimed in claims 5, 4 and 1.
Claim 7 contains allowable subject matter including wherein the lens member is disposed so that the light reflected by the light reflecting face and travelling toward the light emitting element passes through the first lens shape in combination with all other features as claimed in claims 6, 5, 4 and 1.
Claim 10 contains allowable subject matter including a second light emitting element configured to emit light, and a second light reflecting member having a light reflecting face, the second light reflecting member formed integrally with or separately from the first light reflecting member, and positioned with respect to the second light emitting element so that emitted light from the second light emitting element irradiates onto the light reflecting face of the second light reflecting member, wherein the lens member has a first lens part and a second lens part, the first lens part being configured to control a travelling direction of the emitted light from the first light emitting element, the second lens part being configured to control a travelling direction of the emitted light from the second light emitting element, and the reflected light passing region has the first lens shape in the first lens part and the second lens part, the first lens shape in the second lens part being configured to control the travelling direction of reflected light which is the emitted light reflected by the light reflecting face of the second light reflecting member in combination with all other features as claimed in claim 1.
Claim 11 contains allowable subject matter including wherein the second lens part does not include the second lens shape in combination with all other features as claimed in claims 10 and 1.
Claim 12 contains allowable subject matter wherein the first lens part and the second lens part are linked to each other in combination with all other features as claimed in claims 10 and 1.
Claim 13 contains allowable subject matter including wherein the non-reflected light passing region has the second lens shape in the first lens part, the reflected light passing region and the non-reflected light passing region of the first lens part are linked to the reflected light passing region of the second lens part in combination with all other features as claimed in claims 10 and 1.
Claim 14 contains allowable subject matter including wherein the second lens part includes the second lens shape in combination with all other features as claimed in claims 10 and 1. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lai is cited to show a light emitting device comprising a light emitting element (S) configured to emit light, a first light reflecting member (L2, L3) having a light reflecting face configured to reflect light, the light reflecting member being positioned with respect to the first light emitting element so that emitted light from the light emitting element is divided into a portion of the emitted light from the first light emitting element irradiating onto the light reflecting face (L2, L3) and a portion of the emitted light (L1) from the light emitting element traveling outside of the light reflecting face, and a lens member (100) configured to control a travelling direction of the emitted light from the light emitting element, the lens member including a reflected light passing region (124) having a first lens shape configured to control the travelling direction of reflected light, which is the portion of the emitted light reflected by the light reflecting face, and a non-reflected light passing region (122) having a second lens shape configured to control a travelling direction of non-reflected light which is the portion of the emitted light travelling outside the light reflecting face (figure 1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Y Quach Lee whose telephone number is 571-272-2373.  The examiner can normally be reached on Monday to Thursday from 8:00 am to 2:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. James Lee, can be reached on 571-272-7044.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Y M. Lee/
Primary Examiner, Art Unit 2875